Me. Justice MaoLbary
delivered the opinion of the court., •
This is an appeal from a judgment rendered by the District Court of Guayama on the 17th of December, 1906, by which the defendant was convicted of the crime of manslaughter, and sentenced to imprisonment in the penitentiary for five years. He took an appeal to this court, and the case, after the usual and necéssary delays, was heard on .the 10th day of the present month.'
The information was properly drawn, and charged the accused with the commission of murder in the second degree; for the killing of Aniceto Figueroa. A careful examination of the record discloses no fundamental error. No bill of exceptions nor statement of facts, nor brief of counsel, appears *307in tlie record. No oral argument was made in liis belialf on the trial in this court.
Under this state of facts it is clear, under the decision of this court in the case of The People of Porto Rico v. Marcelino Ramirez decided on the 29th of April of the present year, and other cases anterior to that, that this judgment should be in all things affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Figueras and Wolf concurred.